USCA11 Case: 20-12811     Date Filed: 07/16/2021   Page: 1 of 11



                                                         [DO NOT PUBLISH]


           IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 20-12811
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 6:13-cv-01027-PGB-LRH


ANESH GUPTA,

                                                          Plaintiff-Appellant,

                                 versus

U.S. ATTORNEY GENERAL,
SECRETARY, U.S. DEPARTMENT OF HOMELAND SECURITY,
DIRECTOR, U.S. CITIZENSHIP & IMMIGRATION SERVICES
(USCIS),
U.S. CITIZENSHIP AND IMMIGRATION SERVICES (USCIS),
FIELD OFFICE DIRECTOR, ORLANDO FIELD OFFICE, USCIS,

                                                         Defendants-Appellees.
                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                              (July 16, 2021)
         USCA11 Case: 20-12811       Date Filed: 07/16/2021    Page: 2 of 11



Before: WILSON, ROSENBAUM, and BRASHER, Circuit Judges.

PER CURIAM:

      Anesh Gupta, a pro se litigant, is a citizen of India who was previously granted

a ten-year multiple entry visa. Before the expiration of that visa, he alleged that he

had married a U.S. citizen. She had submitted a visa petition on Gupta’s behalf, after

which Gupta applied to adjust his immigration status. The U.S. Citizenship and

Immigration Service denied both the visa petition and Gupta’s application on the

basis of marriage fraud. Upon denial of Gupta’s petition, the Department of

Homeland Security initiated removal proceedings against him. Gupta then filed suit

in the district court and alleged that the government violated 8 C.F.R. § 103.2(b)(1),

8 C.F.R. § 287.8(c)(2)(vii), the APA, his marital privacy rights, and his right to due

process under the Fifth Amendment in an attempt to change his immigration status.

The district court granted summary judgment for the government and denied Gupta’s

motion for relief from judgment, Fed. R. Civ. P. 60(d)(3), and his accompanying

motions for an evidentiary hearing and for a stay under the Administrative Procedure

Act, 5 U.S.C. § 702.

      On appeal, Gupta argues that the district court lacked jurisdiction to enter

judgment against him because he was in the midst of removal proceedings and

because his putative wife was not joined to the district court proceedings. Gupta also

argues that he had proven that the government committed fraud on the court by


                                          2
          USCA11 Case: 20-12811        Date Filed: 07/16/2021     Page: 3 of 11



omitting material from the certified administrative record, that the court should have

held an evidentiary hearing to discover the full extent of the alleged fraud, and that

the court should have stayed its judgment. His arguments are meritless. We agree

with the district court and affirm.

                                            I.

      We presume familiarity with the factual and procedural history and describe

it below only to the extent necessary to address the issues raised in this appeal.

      This appeal is the latest entry in Gupta’s lengthy immigration dispute. The

heart of the matter is that the government denied Gupta’s application for adjustment

of status and his putative wife’s visa petition on his behalf. Because Gupta

challenges the federal courts’ jurisdiction over this matter, we briefly list the relevant

dates in the parallel administrative and judicial proceedings as follows. In 2009, the

U.S. Citizenship and Immigration Service denied the Form I-130 visa petition filed

on Gupta’s behalf. The basis for the government’s denial was marriage fraud and

that Gupta’s putative wife had not responded to their questions about their marriage

and so had abandoned her visa petition. The government then initiated removal

proceedings against Gupta. During those proceedings, Gupta and his putative wife

were interviewed, and the government reconsidered its denial of the visa petition.

After reconsidering the denial, the government again determined that their marriage

was not bona fide. On February 7, 2013, the government informed Gupta that it had


                                            3
          USCA11 Case: 20-12811       Date Filed: 07/16/2021    Page: 4 of 11



denied the visa petition and so his adjustment application was denied as well. On

July 5, 2013, Gupta initiated proceedings in district court, and the court entered

judgment against Gupta in 2015. Gupta filed the present Rule 60(d)(3) in 2020.

      During the 2011 interview, Gupta stated that the pair were married only a few

days after first meeting, he never had a wedding ring, and he could not recall the last

time that they had kissed. The putative wife was not wearing a wedding ring during

the interview, and she stated that she could not recall the last time that she and Gupta

had had sex, that the pair had separate bank accounts, and that Gupta did not have a

key to her house. The evidence also showed that the putative wife had never told her

son that she was married, had never met any of Gupta’s friends, did not provide

many of the supporting documents that the government had requested, did not post

bond when Gupta was in custody, and had not kissed Gupta since 2003.

      Gupta alleges that the real reason his application was denied is because the

United States and the Walt Disney World Company are conspiring to retaliate

against him for accusing Disney of violating immigration laws. We have previously

determined that Gupta “is a serial litigant.” Gupta v. U.S. Att’y Gen., 806 F. App’x

810, 812 (11th Cir. 2020); see also Gupta v. U.S. Att’y Gen., 2017 WL 6075494, at

*1 n.1 (M.D. Fla. Nov. 21, 2018) (noting that Gupta has filed twenty-one lawsuits

in the Orlando Division of the Middle District of Florida since 2005 and is

“dangerously close to being considered a vexatious litigant.”).


                                           4
         USCA11 Case: 20-12811        Date Filed: 07/16/2021   Page: 5 of 11



      The subject of this appeal is Gupta’s complaint against various agencies and

officials of the United States, Orlando, and Chicago. The government filed a motion

to dismiss, accompanied by various portions of the administrative record. The court

ordered the government to submit the complete administrative record and certify that

it was complete. The government did so. But Gupta moved to hold the government

in contempt for omitting page six of a seven-page letter about his Disney allegations

that he sent to President Obama. That page was just Gupta’s signature, personal

information, and a list of people to whom he copied the letter. It was later determined

that one page of Gupta’s Form I-485 Processing Worksheet was also missing. That

page refers to what the district court described as Gupta’s potentially disqualifying

criminal history.

      The district court found that the administrative record was complete and that,

although the page from the Obama letter and the page about Gupta’s criminal history

were inadvertently omitted, the government later supplemented the record provided

to the court. The court also found that the government denied relief because of

marriage fraud and because the putative wife had abandoned her petition—not

because of the Disney allegations or Gupta’s criminal history. The court granted

summary judgment in the government’s favor. About five years later, Gupta filed a

Rule 60(d)(3) motion for relief from judgment and accompanying motions for an




                                          5
         USCA11 Case: 20-12811        Date Filed: 07/16/2021   Page: 6 of 11



evidentiary hearing and a stay. The court denied those motions. This appeal

followed.

                                 II. DISCUSSION

      Gupta argues that the district court erred in determining that he had not

demonstrated fraud on the court by clear and convincing evidence, and that even if

he had, he had not shown that the fact that pages were missing from the

administrative record adversely affected the challenged outcome: summary

judgment in favor of the government’s decision to deny Gupta’s adjustment of status

application and accompanying visa petition. Gupta also argues that the district court

lacked jurisdiction to affirm the administrative decisions on the I-130 petition and I-

485 application, even though he concedes that it had jurisdiction to determine his

adjustment of status. We conclude that the court did have jurisdiction and did not

abuse its discretion in denying Gupta’s Rule 60(d)(3) motion and motions for an

evidentiary hearing and stay.

                                   A. Jurisdiction

      Gupta argues that the district court lacked jurisdiction to review the

government’s decision to deny the Form I-485 application because he was in

removal proceedings and the Form I-130 because his putative wife had filed that

document and so was an indispensable party who was not joined to the proceedings.

We review for subject matter jurisdiction de novo. Univ. of S. Ala. v. Am. Tobacco


                                          6
          USCA11 Case: 20-12811        Date Filed: 07/16/2021    Page: 7 of 11



Co., 168 F.3d 405, 408 (11th Cir. 1999). We review a decision regarding the joinder

of indispensable parties for abuse of discretion. Winn-Dixie Stores, Inc. v.

Dolgencorp, LLC, 746 F.3d 1008, 1039 (11th Cir. 2014).

      The district courts have jurisdiction to review “final agency action[s].” 5

U.S.C. §§ 702, 704. To be a final reviewable decision, “[f]irst, the action must mark

the consummation of the agency’s decisionmaking process—it must not be of a

merely tentative or interlocutory nature. And second, the action must be one by

which rights or obligations have been determined, or from which legal consequences

will flow.” Canal A Media Holding, LLC v. U.S. Citizenship & Immigr. Servs., 964

F.3d 1250, 1255 (11th Cir. 2020) (quoting U.S. Army Corps of Eng’rs v. Hawkes

Co., 578 U.S. ----, 136 S.Ct. 1807, 1813 (2016)).

      A U.S. citizen can petition for a visa for her spouse by submitting Form I-130

to the Citizenship and Immigration Service. 8 C.F.R. § 204.2(a). The spouse then

files a Form I-485 to adjust his immigration status. 8 C.F.R. § 245.2. If the

government denies the spouse’s application for adjustment of status, the spouse may

renew his application during removal proceedings. 8 C.F.R. § 245.2(a)(5)(ii) (“[T]he

applicant, if not an arriving alien, retains the right to renew his or her application in

proceedings under” removal proceedings.). But if the government instead denies the

visa petition, then the government has issued a final decision because the

immigration judge has no authority to alter it. Canal A Media Holding, LLC v. U.S.


                                           7
          USCA11 Case: 20-12811        Date Filed: 07/16/2021     Page: 8 of 11



Citizenship & Immigr. Servs., 964 F.3d 1250, 1255–56 (11th Cir. 2020) (quoting In

re Aurelio, 19 I. & N. Dec. 458, 460 (BIA 1987) (“[I]t is well established that

immigration judges have no jurisdiction to decide visa petitions . . . .”)).

      A party is “indispensable” and must be joined if, “in that person’s absence,

the court cannot accord complete relief among existing parties” or “that person

claims an interest relating to the subject of the action and is so situated that disposing

of the action in the person’s absence” may harm their ability to protect the interest.

Fed. R. Civ. P. 19(a)(1).

      Here, the district court clearly had subject matter jurisdiction. Gupta brought

a claim under the Administrative Procedure Act, which is a federal statute. See 28

U.S.C. § 1331 (“The district courts shall have original jurisdiction of all civil actions

arising under the . . . laws . . . of the United States.”). Although Gupta was in the

middle of removal proceedings—and so had not yet exhausted his administrative

remedies—while his complaint was pending, he later received a final reviewable

decision when the immigration judge ordered the government to reconsider its denial

of the visa petition and adjustment application. At that point, the agency issued a

new, final decision that the court could review. Nor was Gupta’s putative wife an

indispensable party. She filed a Form I-130 petition for Gupta’s benefit and the

district court could grant him complete relief without her presence. And

significantly, Gupta himself reported to the U.S. Citizenship and Immigration


                                            8
          USCA11 Case: 20-12811        Date Filed: 07/16/2021    Page: 9 of 11



Service that his putative wife no longer wished to pursue the I-130 petition, so he

wanted to proceed without her. Not only that, but on each of the three occasions

when Citizenship and Immigration advised Gupta’s putative wife that it believed the

marriage to be fraudulent and gave the putative wife time to respond in writing to

demonstrate that the marriage was bona fide, the putative wife never responded. We

conclude that the district court had subject matter jurisdiction over this action and

did not abuse its discretion in refusing to join the putative spouse.

                         B. Motion for Relief from Judgment

      Gupta argues that the district court erred in denying his Rule 60(d)(3) motion

for relief from judgment after it determined that he had not demonstrated fraud on

the court. We review a district court’s denial of a Rule 60(d)(3) motion for abuse of

discretion. See Cox Nuclear Pharm., Inc. v. CTI, Inc., 478 F.3d 1303, 1314 (11th

Cir. 2007). We also review a district court’s decision whether to hold an evidentiary

hearing for abuse of discretion. Cliff v. Payco Gen. Am. Credits, Inc., 363 F.3d 1113,

1121 (11th Cir. 2004). “A district court abuses its discretion if it applies an incorrect

legal standard, applies the law in an unreasonable or incorrect manner, follows

improper procedures in making a determination, or makes findings of fact that are

clearly erroneous.” Giovanno v. Fabec, 804 F.3d 1361, 1365 (11th Cir. 2015)

(quoting Surtain v. Hamlin Terrace Found., 789 F.3d 1239, 1244 (11th Cir. 2015)).

A district court does not abuse its discretion in denying a request for an evidentiary


                                           9
         USCA11 Case: 20-12811       Date Filed: 07/16/2021    Page: 10 of 11



hearing for a Rule 60(b) motion when the hearing would not aid the court’s analysis.

Cano v. Baker, 435 F.3d 1337, 1342-43 (11th Cir. 2006).

      Under Rule 60(d)(3), a court may set aside a judgment for fraud on the court.

Fed. R. Civ. P. 60(d)(3). A movant seeking relief under that rule must establish that

“an adverse party has obtained the verdict through fraud” by clear and convincing

evidence. Cox Nuclear, 478 F.3d at 1314 (quoting Frederick v. Kirby Tankships,

Inc., 205 F.3d 1277, 1287 (11th Cir. 2000)). The movant must also show that the

opposing party’s fraud prevented him from fully presenting his case. Id. Only

egregious misconduct—an unconscionable scheme to influence the court’s decision,

for example—will constitute a fraud on the court. Rozier v. Ford Motor Co., 573

F.2d 1332, 1338 (5th Cir. 1978). Mere perjury or nondisclosure of relevant facts

does not generally constitute fraud on the court because it can be exposed by the

normal adversary process. See Travelers Indem. Co. v. Gore, 761 F.2d 1549, 1551–

52 (11th Cir. 1985)) (“Fraud on the court is therefore limited to the more egregious

forms of subversion of the legal process,” unlike perjury or fabricated evidence, i.e.,

“those we cannot necessarily expect to be exposed to by the normal adversary

process.”).

      Here, Gupta failed to show by clear and convincing evidence that the

government defrauded the district court. The omission of two pages from the

administrative record did not impact the district court’s decision to grant summary


                                          10
         USCA11 Case: 20-12811      Date Filed: 07/16/2021   Page: 11 of 11



judgment in favor of the government. Accordingly, the district court did not abuse

its discretion in denying Gupta’s Rule 60(d)(3) motion and accompanying motions

for an evidentiary hearing and a stay. Gupta’s allegation that the government omitted

two pages from the administrative record—an allegation unrelated to whether his

marriage was fraudulent—amounts to no more than nondisclosure of facts. As a

matter of law, such allegations cannot be fraud on the court. See Travelers Indem.

Co., 761 F.2d at 1551–52; Rozier, 573 F.2d at 1338. Even if the facts had been

relevant to his marriage, Gupta could have discovered the facts through the

adversarial process.

      Nor did the district court abuse its discretion in denying Gupta’s motions for

an evidentiary hearing or for a stay. The court had already addressed the

completeness of the administrative record on several occasions and the allegedly

missing documents were unrelated to the order that was the subject of Gupta’s Rule

60(d)(3) motion. And once the court denied the Rule 60(d)(3) motion, any request

for a stay became moot.

      AFFIRMED.




                                         11